The consensus of opinion of the spectators is that fire water played at least a minor part in this barroom fracas. The issue as to whether the plaintiff or defendant started the rumpus is still beclouded. It is clear, however, that the defendant used much more force than circumstances required. The two physicians who treated the plaintiff's wounds are quite sure that a blunt instrument was used. The conduct of the defendant after the battle favors this conclusion.
   Judgment is for the plaintiff to recover of the defendant, thomas Forte, $1,869.60 and his costs.